(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por el Fiscal en la que solicita se deses-time, por haber sido abandonado, el recurso interpuesto contra la sentencia de quince años de presidio impuesta al acusado apelante;
Por cuanto, de la propia moción y de la certificación a ella anexa, expedida por el secretario de la Corte de Distrito de San Juan, apa-rece que la sentencia recurrida fué pronunciada el día 25 de marzo de 1940 y que el escrito de apelación para ante esta Corte Suprema fué radicádo el día 28 de octubre de 1940, o sea a los siete meses y tres días contados desde la fecha de dicha sentencia;
Por cuanto, el Código de Enjuiciamiento Criminal (ed. 1935) vigente dispone:
“Artículo 349. — La apelación contra una sentencia debe entablarse dentro de los seis meses de pronunciada, y contra una providencia, dentro de los sesenta días. ’ ’
*978PoR cuanto, de los beclios que hemos expuesto, los que no han sido controvertidos por el apelante, resulta que la apelación fué in-terpuesta después de haber expirado con exceso el término legal fijado por el citado artículo del Código de Enjuiciamiento Criminal;
Por tanto, procede desestimar y por la presente se desestima el recurso por carecer esta Corte de jurisdicción para conocer del mismo.
Llamadas las causas que a continuación se expresan para vista, compareció el Pueblo de Puerto Rico por su fiscal, y apareciendo que el apelante faltó en comparecer no obstante habérsele notificado el señalamiento, y que el escrito de apelación no fué notificado a la parte apelada, se desestimaron los recursos por falta de jurisdicción.
Núms. 8490, 8491, 8495, 8498, 8513, 8514, 8538, 8560, 8579, 8580, 8600, 8601, 8639, 8644, 8648, 8649, 8686, 8687, 8690, 8697, 8713, 8716, 8717, 8727, 8740, 8742, 8752, 8775, 8776, 8795, 8803 y 8804.
(C) Desistimientos
(a) CASOS EN QUE SE TUVIERON POR DESISTIDOS A DOS APELANTES, A SU PROPIA INSTANCIA, DE DOS RECURSOS INTERPUESTOS.
Núms. 8581, 8640, 8641, 8645, 8655, 8656, 8657, 8658, 8659, 8660, 8661, 8662, 8663, 8667, 8668, 8669, 8694, 8700, 8706, 8710, 8721, 8722, 8724, 8738, 8743, 8744, 8749, 8770, 8771, 8772, 8781, 8786, 8788, 8798, 8799, 8802, 8805, 8807, 8808, 8810, 8812, 8816, 8817, 8818, 8826, 8831, 8832, 8833, 8847, 8848, 8850, 8861 y 8867.